               Case 1:19-cv-11178 Document 1 Filed 12/05/19 Page 1 of 20



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------X   Docket No.:
JOHNNY FIGUEROA,

                                       Plaintiff,

                 -against-                                 COMPLAINT

THE CITY OF NEW YORK, GIOVANNI
CAGGIA,       DAVID         DIMITRI,       MARY
PADOVANO and JOHN and JANE DOE (said
names being fictitious, the persons intended being         JURY TRIAL REQUESTED
those who aided and abetted the unlawful conduct
of the named Defendants),

                                      Defendants.
-------------------------------------------------------X
          Plaintiff, JOHNNY FIGUEROA, by his attorneys, MADUEGBUNA COOPER, LLP,

 for his complaint alleges:

          I.      THE NATURE OF THIS ACTION

         1.       This is an action for declaratory judgment and money damages to remedy

 discrimination and retaliation on the basis of race, color, ancestry and national origin in the

 terms, conditions and privileges of employment under Title VII of the Civil Rights Act of 1964,

 as amended, 42 U.S.C. § 2000 et seq. (“Title VII”); 42 U.S.C. § 1981 as amended by the Civil

 Rights Act of 1991, 42 U.S.C. § 1981(a) (“Section 1981”) and the Civil Rights Act of 1871

 pursuant to 42 U.S.C. § 1983 (“Section 1983”); the New York Human Rights Law as contained

 in New York State Executive Law, § 296 et seq. (“NYSHRL”) and New York City Human

 Rights Law as contained in the Administrative Code of the City of New York, § 8-107 et seq.

 (“NYCHRL”).

         2.       Plaintiff contends that the terms, conditions and privileges of his employment

 relationship with the CITY OF NEW YORK (“CITY”) were adversely affected because of his
               Case 1:19-cv-11178 Document 1 Filed 12/05/19 Page 2 of 20



race, color, ancestry and national origin, and in retaliation for his complaints of discrimination.

         3.         Specifically, Plaintiff contends that due to his race, color and national origin, and

in retaliation for his protests of unlawful discrimination he was:

               a.      given the hardest assignments that were considered the least desirable by his

                       coworkers;

               b.      denied assistance and support for his assignments;

               c.      denied the use of a CITY vehicle to transport his heavy tools and equipment;

               d.      denied overtime work and assignments causing him considerable monetary

                       loss in excess of $100,000;

               e.      subjected to unlawful labor practices and unsafe working conditions which

                       caused injury to his eye; and,

               f.      denied equal treatment with similarly situated employees who were not

                       Hispanic or of Puerto Rican descent.

         4.         Accordingly, this action is being brought to vindicate Plaintiff’s human and civil

rights under the law.

         II.        JURISDICTION AND VENUE

         5.         This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and

1343.

         6.         This Court has supplemental jurisdiction over the state causes of action pleaded.

         7.         Venue is proper in this district under 28 U.S.C. § 1391(b) because the underlying

events took place in this district.

        III.        PROCEDURAL REQUIREMENTS

         8.         After filing this action, Plaintiff will serve a copy of the complaint on the New


                                                     -2-
                Case 1:19-cv-11178 Document 1 Filed 12/05/19 Page 3 of 20



York City Commission of Human Rights and the Corporation Counsel of the City of New York,

in accordance with New York City Administrative Code Section 8-502(c).

          9.      Charges of discrimination have been filed with the U.S. Equal Employment

Opportunity Commission (“EEOC”) pursuant to Title VII.

          10.     The EEOC issued a Right to Sue Notice to Plaintiff on September 6, 2019, which

Plaintiff received on September 21, 2019.

          11.     This lawsuit was filed within 90 days of Plaintiff receiving the Right to Sue

Notice.

       IV.        PARTIES

          12.     Plaintiff is a 59 year-old male of Hispanic ancestry 1 and race, 2 and is of Puerto

Rican descent.3

          13.     Plaintiff is a resident of the City and State of New York.

          14.     Plaintiff has been continuously employed by the CITY since 1997.

          15.     Defendant CITY is a municipal corporation existing under and by virtue of the

laws of the State of New York.

          16.     At all relevant times, Defendant DAVID DIMITRI (“DIMITRI”) held the title of

Assistant Commissioner of Facilities Operations at the Department of Citywide Administrative

Services (“DCAS”), an agency of the CITY

          17.     DIMITRI is a white male.

          18.     At all relevant times, PADOVANO and CAGGIA reported to DIMITRI.

          19.     At all relevant times, and until his demotion to Painter effective on or about
1
  “Based on longstanding Supreme Court and Second Circuit precedent, we reiterate that ‘race’ includes ethnicity for
purposes of § 1981, so that discrimination based on Hispanic ancestry or lack thereof constitutes racial
discrimination under that statute.” Village of Freeport v. Barrella, 814 F.3d 594, 608 (2d Cir. 2016).
2
  “Hispanics constitute a race as a matter of law, under both § 1981 and Title VII.” Id.
3
  Puerto Rican plaintiffs can state a claim for national origin discrimination. de la Cruz v. N.Y.C. Human Resources
Admin. Dep't of Soc. Servs., 82 F.3d 16, 20 (2d Cir.1996).
                                                       -3-
             Case 1:19-cv-11178 Document 1 Filed 12/05/19 Page 4 of 20



March 8, 2019, Defendant GIOVANNI CAGGIA (“CAGGIA”) held the title of Paint Supervisor

at DCAS.

       20.     CAGGIA is a white male of Italian descent.

       21.     At all relevant times, and until his demotion to Painter on or about March 8, 2019,

CAGGIA was Plaintiff’s direct supervisor at the Trade Shop located at Kent Avenue in Brooklyn

(“Trade Shop”).

       22.     At all relevant times, CAGGIA had direct responsibility for the Trade Shop.

       23.     At all relevant times, and until her retirement on or around March 8, 2019,

Defendant MARY PADOVANO (“PADOVANO”) held the position of Director of Shops.

       24.     PADOVANO is a white female of Italian descent.

       25.     PADOVANO had overall responsibility for all trade shops within DCAS,

including the Trade Shop.

       26.     At all relevant times, and until her retirement on or around March 8, 2019,

CAGGIA reported to PADOVANO.

       27.     At all relevant times, Defendants were acting under color of the statutes,

ordinances, regulations, customs and usages of the United States and the State of New York, and

under the authority of their respective positions or offices.

       28.     During the relevant time, each Defendant was responsible for ensuring that

employees are not subjected to discriminatory and/or retaliatory practices, including retaliation

for engaging in protected activity.

       29.     At all relevant times, Defendants aided and abetted the discriminatory acts of each

other taken against Plaintiff.




                                                -4-
             Case 1:19-cv-11178 Document 1 Filed 12/05/19 Page 5 of 20



       V.      FACTS COMMON TO ALL CAUSES OF ACTION

Plaintiff’s Skill, Qualifications and Background:

       30.     Plaintiff is an accomplished tradesman who has worked for the CITY for over

twenty-two (22) years.

       31.     Plaintiff began working as a Plasterer/Painter in 1993 with the Methodist Hospital

in Brooklyn where he applied plaster and paint to interior walls, calculated areas to be painted,

and inspected work areas.

       32.     In 1997, Plaintiff was hired by the CITY in the civil service title “Plasterer,” with

the CITY’s New York City Housing Authority (“NYCHA”).

       33.     As a Plasterer, Plaintiff is responsible for applying coats of plaster to interior

walls, ceilings and partitions of buildings, inspecting work areas and supervising and directing

Plasterer Assistants.

       34.     At NYCHA, Plaintiff efficiently completed outstanding work orders, and drove

the agency’s backlog down 96%, from one hundred eighty (180) work orders to seven (7).

       35.     Plaintiff also served as the President of the Hispanic Society of NYCHA for

twelve years, earning proclamations for his service to the community from the New York State

Assembly, New York City Council, Office of the New York City Comptroller, and Manhattan

Borough President.

Plaintiff Transfers to DCAS in May 2017:

       36.     On or about May 30, 2017, Plaintiff transferred to DCAS.

       37.     CAGGIA became his direct supervisor.

       38.     Plaintiff began working in the Facilities Management Line of Service, which

provides trade services to DCAS-managed buildings.


                                               -5-
             Case 1:19-cv-11178 Document 1 Filed 12/05/19 Page 6 of 20



       39.      DCAS’ Facilities Management Line of Service employs tradesmen like

carpenters, plumbers, electricians, locksmiths, laborers, painters, and plasterers, such as Plaintiff.

       40.     Trade workers in the Facilities Management Line of Service provide in-house

maintenance, repair and emergency work for DCAS systems and equipment, as well as small-

scale renovations and specialty work.

       41.     They repair and provide maintenance services to State Courts located within the

City, as well as landmark buildings like City Hall and County and Borough halls.

       42.     Plaintiff currently works out of the Trade Shop, a warehouse that stores

equipment, materials, and personnel.

       43.     Plaintiff is assigned to work principally in Brooklyn, but receives assignments in

other boroughs as well.

       44.     Plaintiff is one of three Plasterers in the Trade Shop.

       45.     The other two Plasterers are Myron Baptiste, who is African-American, and

Pasquale Caldarelli, who is white and of Italian descent.

       46.     Of the more than one hundred (100) trade workers in the Trade Shop, fewer than

ten (10) including Plaintiff, are minorities.

       47.     Of twelve (12) supervisors, only one (1) is a minority.

       48.     Despite Defendants’ many obstacles, Plaintiff has faithfully and effectively

discharged his duties at DCAS.

Plaintiff is Discriminatorily Confronted about His DCAS Transfer:

       49.     On or about May 30, 2017, shortly after transferring to DCAS, Plaintiff was

called into the office of PADOVANO, the Director of the Trade Shop, with CAGGIA present.




                                                 -6-
              Case 1:19-cv-11178 Document 1 Filed 12/05/19 Page 7 of 20



        50.    Upset that another minority had been assigned to her shop, PADOVANO told

Plaintiff that she had a “problem” with the way DCAS hired him.

        51.    Plaintiff believed his transfer from NYCHA to DCAS complied with CITY and

civil service rules and procedures.

        52.    Plaintiff, confused and taken aback, suggested that PADOVANO address any

“problem” she may have with Plaintiff’s hiring with DCAS’s human resources department.

        53.    PADOVANO angrily responded, “I will, now leave my office.”

Defendants Discriminate Against Plaintiff:

        54.    Since the abrupt May 2017 meeting with PADOVANO and CAGGIA, on account

of his race, color, ancestry and national origin, Plaintiff has suffered discrimination at the Trade

Shop.

        55.    Since then Plaintiff was required to perform, without the help of a Laborer, the

most-labor intensive jobs and those considered the least desirable by other Trade Shop

employees, including jobs that were long outstanding, further in distance, more difficult and

required much repair work.

        56.    While Trade Shop employees in non-Laborer positions, including Plasterers,

Painters and Masons, are either paired up with or assigned Laborers to assist them on work sites,

Plaintiff was forced to perform such jobs without a Laborer.

        57.    Similarly, while other employees were assigned CITY vehicles to transport tools

and equipment and travel between sites, Plaintiff was denied a vehicle.

        58.    Upon his arrival at the Trade Shop, Messrs. Baptiste and Caldarelli were paired

with Laborers, who transported them in CITY vehicles to work sites.




                                               -7-
             Case 1:19-cv-11178 Document 1 Filed 12/05/19 Page 8 of 20



       59.     Beginning on or around May 30, 2017, CAGGIA, with the agreement of

PADOVANO, assigned a large number of tasks to Plaintiff to handle alone, even though non-

Hispanic and non-Puerto Rican employees, including Laborers, were available in the Trade Shop

with no assignment.

       60.     CAGGIA, with the agreement of PADOVANO, also assigned Plaintiff large

projects that he was forced to handle alone – like 137 Centre Street and 120 Schermerhorn Street

– because Baptiste and Caldarelli, to the knowledge and assent of the individual defendants,

refused to help.

       61.     Plaintiff was not assigned a Laborer on these large projects that he worked alone.

       62.     Defendants’ failure to assign Plaintiff a Laborer or a vehicle was especially

detrimental to Plaintiff’s work. He had to single handedly transport heavy tools and equipment

using mass transit, and unlike non-Hispanic and non-Puerto Rican employees in the Trade Shop,

lacked assistance on his work sites.

       63.     Worse, Defendants did not immediately reimburse Plaintiff for the cost of his

public transportation to work sites, as is the practice. Plaintiff was forced to file a union

grievance to be reimbursed.

       64.     The failure to assign a Laborer to Plaintiff also impacted his ability to accept

overtime assignments. He was forced to turn down any offered overtime due to CAGGIA’s and

PADOVANO’S refusal to provide Plaintiff a Laborer.

       65.     Even when Plaintiff was assigned a Laborer, the Laborers, who were known to be

close with CAGGIA, ignored Plaintiff’s direct orders.




                                              -8-
             Case 1:19-cv-11178 Document 1 Filed 12/05/19 Page 9 of 20



       66.        When Plaintiff asked CAGGIA for a CITY vehicle, CAGGIA refused to assign

one and falsely told Plaintiff that only Laborers and Masons are permitted to use CITY vehicles.

Yet, the two other Plasterers used CITY vehicles.

       67.        In addition, since beginning his employment with DCAS, Plaintiff had

complained to CAGGIA and PADOVANO that he had not been provided proper fog-resistant

safety goggles.

       68.        As a result, on July 16, 2019, lime dripped into Plaintiff’s eye, requiring an

emergency hospital visit to have the eye flushed.

       69.        Due to the eye injury, Plaintiff missed seven (7) days of work.

       70.        After Plaintiff returned to work, in light of Defendants’ continuing failure to

provide fog-resistant goggles, Plaintiff purchased his own pair to use at work.

Plaintiff’s Coworker, Vincent Coppola, Receives Preferential Treatment:

       71.        Beginning in or around August 2017, Plaintiff became aware that his coworker,

Vincent Coppola, a Cement Mason and white male of Italian descent, received from CAGGIA

preferential treatment, with the agreement of PADOVANO, including job assignments and other

benefits, on account of his race, color, ancestry and national origin.

       72.        CAGGIA supervised both Plaintiff and Mr. Coppola.

       73.        CAGGIA gave Mr. Coppola a CITY vehicle to transport his tools and travel to

work sites while Plaintiff was forced to use public transit.

       74.        CAGGIA also always assigned Mr. Coppola a Laborer to assist him with tasks,

while Plaintiff was forced to complete the most labor-intensive jobs without assistance.




                                                  -9-
             Case 1:19-cv-11178 Document 1 Filed 12/05/19 Page 10 of 20



Plaintiff Files a Discrimination Complaint with the DCAS Equal Employment Opportunity
Office:

       75.     On June 11, 2018, Plaintiff, fed up with Defendants’ blatant discrimination filed a

complaint with the DCAS Equal Employment Opportunity (“EEO”) Office.

       76.     On June 26, 2018, Diversity & EEO Officer Belinda French acknowledged

receipt of Plaintiff’s complaint.

       77.     However, violating EEO’s own rules and policies, Ms. French refused to

investigate Plaintiff’s discrimination complaint.

Plaintiff is Called into a Meeting with DCAS Labor Relations:

       78.     In or around September 2018, after his EEO complaint languished for over three

months, Plaintiff was asked to meet with Eric Hicks, DCAS’s Director of Disciplinary

Proceedings, and Zaida Mulero, First Deputy Director of Labor Relations.

       79.     Also in attendance were Nicole Alexander, an Investigator in Disciplinary

Proceedings, and Plaintiff’s union representative, Donald Arnold.

       80.     During the meeting, Ms. Mulero told Plaintiff about CAGGIA’s false allegation

that other Trade Shop employees were not assigned Laborers.

       81.     Mr. Arnold immediately called Mr. Caldarelli, who confirmed that he had a

Laborer assigned to assist him on jobs, directly contradicting CAGGIA’s false statement.

       82.     Upon information and belief, the only investigation DCAS or Labor Relations

conducted into Plaintiff’s claims was to contact CAGGIA for a statement.

Defendants Retaliated Against Plaintiff for Complaining about Unlawful Discrimination:

       83.     After Plaintiff filed his complaint with EEO, beginning in or around September

2018, CAGGIA retaliated against Plaintiff by denying him overtime.



                                               - 10 -
             Case 1:19-cv-11178 Document 1 Filed 12/05/19 Page 11 of 20



       84.     Non-Hispanic and non-Puerto Rican Trade Shop employees who, upon

information and belief had not complained about discrimination, including Messrs. Baptiste and

Caldarelli, did not have their overtime opportunities restricted or denied.

Plaintiff Files a Charge of Discrimination with the Equal Employment Opportunity Commission:

       85.     As a result of continuing retaliation and the failure of DCAS’s EEO to properly

investigate his discrimination complaints, Plaintiff filed a Charge of Discrimination with the

Equal Employment Opportunity Commission (“EEOC”) on October 10, 2018.

       86.     Despite Plaintiff’s EEOC Charge, Defendants continued to discriminate and

retaliate against Plaintiff by denying him Laborers or overtime opportunities.

Plaintiff Continues to be Denied Overtime:

       87.     On January 3, 2019, Plaintiff complained directly to CAGGIA, DIMITRI and

PADOVANO that he was being treated unfairly “in terms of overtime and other terms and

conditions of employment.”

       88.     Specifically, DIMITRI denied Plaintiff overtime on work sites that required

scaffolding because Plaintiff did not have the proper certification.

       89.     Although DIMITRI offered non-scaffolding overtime opportunities exclusively to

non-Hispanic and non-Puerto Rican employees, he also extended overtime opportunities on

scaffolding sites to these non-Hispanic and non-Puerto Rican employees, despite these

employees not being certified, who, upon information and belief, had not complained about

discrimination.

       90.     In fact, PADOVANO admitted to Plaintiff that no employee in the Trade Shop

had a license or permit to assemble or work on scaffolding.




                                               - 11 -
                Case 1:19-cv-11178 Document 1 Filed 12/05/19 Page 12 of 20



        91.       For example, on or around January 11, 2019, DIMITRI denied Plaintiff overtime,

allegedly due to an issue with scaffolding safety and proper certifications at a work site at 45

Monroe Place, Brooklyn.

        92.       This particular work site was surveyed by Plaintiff on or around January 4, 2019,

and when he asked to begin work on the site, his requests were denied by the individual

defendants.

        93.       Instead, Messrs. Baptiste and Caldarelli, who are not Hispanic or of Puerto Rican

descent and, upon information and belief, had never complained about discrimination, were

granted overtime on the same work site for January 12 and 13, 2019, and were provided

Laborers.

        94.       DIMITRI ignored Plaintiff’s multiple complaints of discrimination and

retaliation, and referred Plaintiff to Mr. Hicks.

Plaintiff Complains to DCAS Director of Disciplinary Proceedings Eric Hicks about DIMITRI’s
Discrimination and Retaliation:

        95.       Beginning on or around January 4, 2019, Plaintiff sent a series of emails to DCAS

Director of Disciplinary Proceedings Mr. Hicks, complaining about the “deliberate, dangerous

and retaliatory adverse employment actions against [him] based on [his] race, national origin,

ethnicity…,” including the denial of overtime by DIMITRI and PADOVANO and refusal to

assign Laborers to assist Plaintiff.

        96.       On January 15, 2019, Plaintiff complained a final time to DMITRI and

PADOVANO, as well as Mr. Hicks, about the denial of overtime, and also complained that

“similarly situated employees [are] treated differently only because of discrimination and

retaliation.”



                                                - 12 -
              Case 1:19-cv-11178 Document 1 Filed 12/05/19 Page 13 of 20



       97.      Mr. Hicks directed Plaintiff to raise his complaints with the EEO Office.

Although Plaintiff included the EEO Office, including Ms. French, on a follow-up email

concerning his complaints, no efforts were made to further investigate.

CAGGIA is Demoted and PADOVANO Retires:

       98.      On or around March 8, 2019, CAGGIA was demoted to Painter and PADOVANO

retired from CITY employment.

       99.      Upon information and belief, CAGGIA was demoted in part due to Plaintiff’s

complaints of discrimination and retaliation.

       100.     After CAGGIA’s demotion, Plaintiff came under the direct supervision of

Supervisor Bricklayer Steven Delea.

       101.     Since being supervised by Mr. Delea, Plaintiff has been assigned a Laborer who is

able to transport him to work sites in a CITY vehicle.

The EEOC Issues a Determination in Plaintiff’s Favor:

       102.     On April 10, 2019, shortly after CAGGIA’s demotion and PADOVANO’s

retirement, EEOC District Director Kevin Berry issued a Determination in Plaintiff’s favor, and

noted in his decision that:

                We received evidence that questions the accuracy of some of
                Respondent’s statements. Witness testimony and documentary
                evidence support Charging Party’s [“CP”] allegations that his
                supervisor Giovanni Caggia regularly paired the Messrs. Baptiste
                and Caldarelli or provided them with a laborer, while CP routinely
                was scheduled to work alone. In addition, in retaliation for
                complaining about discrimination, Respondent denied CP
                overtime.

       103.     The EEOC further found that:

                Respondent’s asserted defense does not withstand scrutiny and the
                Commission has determined that there is reasonable cause to
                believe that Respondent has discriminated against Charging Party

                                                - 13 -
               Case 1:19-cv-11178 Document 1 Filed 12/05/19 Page 14 of 20



                 based on his national origin, color and retaliated against Charging
                 Party for engaging in protected activity.

        104.     Despite the EEOC’s finding, Defendants refused to resolve this matter with the

EEOC, forcing Plaintiff to bring the instant action.

        105.     As a proximate result of Defendants’ discriminatory conduct towards Plaintiff,

Plaintiff has suffered and continues to suffer significant monetary loss and damages, including

the loss of past and future earnings, and other employment benefits.

        106.     As a further proximate result of Defendants’ actions, Plaintiff has sought the care

of physicians due to elevated stress levels, severe emotional distress, lasting embarrassment,

humiliation and anguish, as well as other incidental and consequential damages and expenses.

        107.     Defendants’ conduct was outrageous and malicious, intended to injure Plaintiff,

and carried out with reckless indifference to Plaintiff’s protected civil rights, thereby entitling

him to punitive damages.

        108.     Plaintiff has no complete, plain, clear or adequate remedy at law.

        109.     Defendants’ acts against Plaintiff continue. Defendants must be restrained from

further discrimination against Plaintiff and directed to cease and desist from their unlawful acts

against Plaintiff.

        110.     Plaintiff believes Defendants’ unlawful acts against him will continue until this

Court, by injunction and/or its judgment, compels otherwise.

                        FIRST COUNT AGAINST DEFENDANT CITY
                           (Discrimination in Violation of Title VII)

        111.     Plaintiff repeats and realleges each allegation in each numbered paragraph above.

        112.     Defendants subjected Plaintiff to differential terms and conditions of employment

because of his race, color and national origin, including, but are not limited to:


                                                - 14 -
              Case 1:19-cv-11178 Document 1 Filed 12/05/19 Page 15 of 20



                a.     Assigning Plaintiff, without a Laborer, the most-labor intensive jobs and

                       jobs that were considered the least desirable by other Trade Shop

                       employees, including jobs that were long outstanding, further in distance,

                       more difficult, and required much repair work;

                b.     Denying Plaintiff a Laborer;

                c.     Denying Plaintiff a vehicle; and,

                d.     Denying Plaintiff overtime.

       113.     All the foregoing actions were taken by the CITY in order to deprive Plaintiff of

employment and other contractual opportunities on account of his race, color and national origin.

       114.     Because of the willful and deliberate actions of Defendants, and as a proximate

cause thereof, Plaintiff has been denied his right to equal employment opportunity in violation of

Title VII.

       115.     By reason of the foregoing, Plaintiff suffered loss and damage in an amount to be

determined at trial but estimated to be no less than $100,000.00.

                      SECOND COUNT AGAINST DEFENDANT CITY
                              (Retaliation under Title VII)

       116.     Plaintiff repeats and realleges each allegation in each numbered paragraph above.

       117.     Defendant CITY’s conduct was retaliation for Plaintiff’s complaints of

discrimination on the basis of race, color and national origin, and violated Plaintiff’s rights under

Title VII.

       118.     By reason of the foregoing, Plaintiff suffered loss and damage in an amount to be

determined at trial but estimated to be no less than $100,000.00.




                                               - 15 -
              Case 1:19-cv-11178 Document 1 Filed 12/05/19 Page 16 of 20



              THIRD COUNT AGAINST DIMITRI, CAGGIA and PADOVANO
                   (Race Discrimination under Sections 1981 and 1983)

       119.     Plaintiff repeats and realleges each allegation in each numbered paragraph above.

       120.     Defendants subjected Plaintiff to differential terms and conditions of employment

because of his race.

       121.     Specifically, since 2017 Plaintiff was, inter alia, subjected to incessant

harassment not experienced by similarly situated non-Hispanic and non-Puerto Rican employees,

denial of assistance from Laborers and denial of overtime.

       122.     Defendants took the foregoing actions to deprive Plaintiff of equal employment

opportunities and other contractual opportunities on account of his race.

       123.     Because of Defendants’ willful and deliberate actions, and as a proximate cause

thereof, Plaintiff has been denied his right to equal employment opportunity in violation of

Sections 1981 and 1983.

       124.     By reason of the foregoing, Plaintiff suffered loss and damage in an amount to be

determined at trial but estimated to be no less than $100,000.00.

           FOURTH COUNT AGAINST DIMITRI, CAGGIA and PADOVANO
                    (Retaliation under Sections 1981 and 1983)

       125.     Plaintiff repeats and realleges each allegation in each numbered paragraph above.

       126.     Defendants’ conduct was retaliation for Plaintiff’s complaints of discrimination

on the basis of race and color, and violated Plaintiff’s rights under Sections 1981 and 1983.

       127.     By reason of the foregoing, Plaintiff suffered loss and damage in an amount to be

determined at trial but estimated to be no less than $100,000.00.




                                              - 16 -
              Case 1:19-cv-11178 Document 1 Filed 12/05/19 Page 17 of 20



                      FIFTH COUNT AGAINST ALL DEFENDANTS
                  (Race, Color, Ancestry and National Origin Discrimination
                                 in Violation of the NYSHRL)

       128.     Plaintiff repeats and realleges each allegation in each numbered paragraph above.

       129.     At all relevant times, Plaintiff was an “employee” within the meaning of the

NYSHRL.

       130.     By adversely affecting the terms, conditions and privileges of Plaintiff’s

employment because of his race, color, ancestry and national origin, Defendants violated the

NYSHRL.

       131.     By reason of the foregoing, Plaintiff suffered loss and damage in an amount to be

determined at trial but estimated to be no less than $100,000.00.

                      SIXTH COUNT AGAINST ALL DEFENDANTS
                  (Race, Color, Ancestry and National Origin Discrimination
                                 in Violation of the NYCHRL)

       132.     Plaintiff repeats and realleges each allegation in each numbered paragraph above.

       133.     At all relevant times, Plaintiff was an “employee” within the meaning of the

NYCHRL.

       134.     By adversely affecting the terms, conditions and privileges of Plaintiff’s

employment because of his race, color, ancestry and national origin, Defendants violated the

NYCHRL.

       135.     By reason of the foregoing, Plaintiff suffered loss and damage in an amount to be

determined at trial but estimated to be no less than $100,000.00.

                     SEVENTH COUNT AGAINST ALL DEFENDANTS
                     (Retaliation in Violation of NYCHRL and NYSHRL)

       136.     Plaintiff repeats and realleges each allegation in each numbered paragraph above.

       137.     All the various actions Defendants took against Plaintiff subsequent to when he

                                              - 17 -
              Case 1:19-cv-11178 Document 1 Filed 12/05/19 Page 18 of 20



complained of discrimination constitute unlawful retaliation in violation of the NYSHRL and

NYCHRL.

       138.     By reason of the foregoing, Plaintiff suffered loss and damage in an amount to be

determined at trial but estimated to be no less than $100,000.00.

                                    VICARIOUS LIABILITY

       139.     At all relevant times, the CITY is vicariously liable for the actions of the

individual Defendants.

                                     PUNITIVE DAMAGES

       140.     Plaintiff claims punitive damages by reason of the wanton, unrepentant, reckless

and egregious conduct of the individual Defendants herein-above alleged.

       WHEREFORE, Plaintiff prays that this Court grant him judgment containing the

following relief:

       a.       Impanel a jury to hear Plaintiff’s claims;

       b.       An award of damages in an amount to be determined at the trial to compensate

                Plaintiff for his monetary loss and damages, including Plaintiff’s loss of past and

                future earnings, bonuses, compensation, and other employment benefits;

       c.       An award of damages to compensate Plaintiff for mental anguish, humiliation,

                embarrassment, and emotional injury for each cause of action;

       d.       An award of damages in an amount to be determined upon the trial of this matter

                to compensate Plaintiff for violations of his rights under Title VII, Sections 1981

                and 1983, the NYSHRL and the NYCHRL;

       e.       An award of punitive damages to be determined at the time of trial for the claims

                under Title VII, Sections 1981 and 1983, the NYSHRL and the NYCHRL;


                                                - 18 -
Case 1:19-cv-11178 Document 1 Filed 12/05/19 Page 19 of 20
              Case 1:19-cv-11178 Document 1 Filed 12/05/19 Page 20 of 20



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                  Docket No.:
---------------------------------------------------------------------------------------------------------------------
JOHNNY FIGUEROA,

                                                   Plaintiff,

                     -against-

THE CITY OF NEW YORK, GIOVANNI CAGGIA, DAVID DIMITRI, MARY PADOVANO and
JOHN and JANE DOE (said names being fictitious, the persons intended being those who aided
and abetted the unlawful conduct of the named Defendants),

                                               Defendants.
---------------------------------------------------------------------------------------------------------------------

                                   COMPLAINT AND JURY DEMAND

---------------------------------------------------------------------------------------------------------------------
Signature (Rule 130-1.1-a)

______________________________________________
Print name beneath
SAMUEL O. MADUEGBUNA, ESQ.


                                                    Yours, etc.

                                      MADUEGBUNA COOPER LLP
                                         Attorneys for Plaintiff
                                        30 Wall Street, 8th Floor
                                       New York, New York 10005
                                            (212) 232- 0155

To: All Counsel of Record
Service of the within is hereby admitted on
_____________________________
Attorneys for




                                                       - 20 -
